Case: 18-11561   Date Filed: 10/30/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11561
                        Non-Argument Calendar
                      ________________________

       D.C. Docket Nos. 9:17-cv-81045-DMM; 9:07-cr-80125-DMM-1



NASSER GHELICHKHANI,

                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 30, 2018)

Before WILSON, WILLIAM PRYOR, and HULL, Circuit Judges.

PER CURIAM:
                 Case: 18-11561    Date Filed: 10/30/2018   Page: 2 of 4


         Nasser Ghelichkhani, proceeding pro se, appeals the dismissal of his petition

for a writ of coram nobis under 28 U.S.C. § 1651(a) as untimely. He argues that

his petition was timely because severe stress prevented him from filing his petition

within seven years of his release from federal custody. He also asserts that some

of the facts stated in his petition were previously unknown to him and that he

feared that his case would be remanded for further criminal proceedings. We

affirm the district court’s dismissal of Ghelichkhani’s petition for a writ of coram

nobis.

                                            I.

         We review a district court’s denial of coram nobis relief for abuse of

discretion. United States v. Peter, 310 F.3d 709, 711 (11th Cir. 2002).

         The All Writs Act, 28 U.S.C. § 1651(a), provides a federal court with

authority to issue a writ of error coram nobis, which allows a petitioner to vacate a

conviction after he has served his entire sentence. United States v. Mills, 221 F.3d

1201, 1203 (11th Cir. 2000); Peter, 310 F.3d at 712. Coram nobis relief is

available after the sentence has been served because “the results of the conviction

may persist. Subsequent convictions may carry heavier penalties, civil rights may

be affected.” United States v. Morgan, 346 U.S. 502, 512–13 (1954). The coram

nobis writ is an extraordinary remedy that is only available where (1) no other

avenue of relief is or was available, and (2) the petitioner presents a fundamental


                                            2
                 Case: 18-11561    Date Filed: 10/30/2018   Page: 3 of 4


error that made his criminal proceedings irregular and invalid. Id.; Alikhani v.

United States, 200 F.3d 732, 734 (11th Cir. 2000). In addition, the petitioner must

present “sound reasons for failing to seek relief earlier.” Mills, 221 F.3d at 1204.

         The district court did not abuse its discretion in dismissing Ghelichkhani’s

petition for a writ of coram nobis as untimely. Ghelichkhani failed to provide any

sound reasons as to why he waited over seven years after he was released from

federal custody to file his petition. Mills, 221 F.3d at 1204; Peter, 310 F.3d at 711.

Ghelichkhani’s claim that he was unable to file his petition sooner because he was

unable to think about his criminal proceedings without suffering severe stress is

belied by his prior litigation history. Ghelichkhani is a prolific pro se filer. His

litigation history reveals that he has filed multiple pro se collateral attacks on his

conviction and sentences, including a premature motion to vacate under 28 U.S.C.

§ 2255, a petition for habeas corpus, and numerous motions requesting sentence

reductions, immediate release, or the disqualification or recusal of the district court

judge.

         Ghelichkhani’s claim that some of the facts relied upon in his petition were

previously unknown to him earlier is similarly unconvincing. He fails to state

what facts were unknown to him or why they were not previously discoverable.

Without presenting sound reasons for failing to seek relief earlier, Ghelichkhani is

not entitled to relief by writ of coram nobis. See Morgan, 346 U.S. at 512–13.


                                            3
               Case: 18-11561     Date Filed: 10/30/2018      Page: 4 of 4


      Moreover, Ghelichkhani fails to show that no other avenue for relief is or

was available to him, or that there was a fundamental error that made his criminal

proceedings irregular or invalid. Alikhani, 200 F.3d at 734. Accordingly, the

district court did not abuse its discretion, and we affirm.

      AFFIRMED.




                                           4